Case: 19-13554   Date Filed: 06/12/2020   Page: 1 of 9



                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-13554
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 3:19-cv-00010-CAR

JARVIS O'NEIL ADAMS,

                                                           Plaintiff-Appellant,


                                 versus


OFFICE OF THE GOVERNOR,
State of Georgia,
OFFICE OF GREENE COUNTY SHERIFF,
OFFICER PAQUETTE,
Greene County Deputy Sheriff,
OFFICER JOHN DOE,
presumably McGammons, Greene County
Deputy Sheriff,

                                                        Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Georgia
                     ________________________

                             (June 12, 2020)
                 Case: 19-13554       Date Filed: 06/12/2020       Page: 2 of 9



Before WILSON, LAGOA, and ANDERSON, Circuit Judges.

PER CURIAM:

       Jarvis O’Neil Adams, proceeding pro se, appeals the sua sponte dismissal

with prejudice of his 42 U.S.C. § 1983 action raising claims of an unlawful stop,

search, and seizure in violation of the Fourth Amendment and other rights. The

district court granted Adams’s motion to proceed in forma pauperis, but dismissed

his case with prejudice under 28 U.S.C. § 1915(e)(2)(B)(ii) because he failed to

state a claim upon which relief could be granted and because amending his

complaint would be futile under the Rooker-Feldman 1 doctrine. After careful

review of the appellant’s brief and the record, we affirm in part and vacate and

remand in part. 2

                                                I.

       We review de novo a district court’s sua sponte dismissal for failure to state

a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). Mitchell v. Farcass, 112 F.3d
1483, 1490 (11th Cir. 1997). Section 1915(e) provides that an in forma pauperis

action shall be dismissed at any time if the court determines that it fails to state a

claim for which relief may be granted. § 1915(e)(2)(B)(ii). To avoid dismissal for

failure to state a claim, the complaint must contain enough facts to “raise a right to

       1
         Rooker v. Fid. Tr. Co., 263 U.S. 413 (1923); D.C. Court of Appeals v. Feldman, 460 U.S.
462 (1983).
       2
         To the extent that Adams appeals the dismissal of any of his other constitutional claims,
we have determined that such claims are conclusory and meritless, and we affirm their dismissal.
                                                2
               Case: 19-13554     Date Filed: 06/12/2020   Page: 3 of 9



relief above the speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007). And its claim for relief must be plausible on its face. Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). We have stated that “conclusory allegations,

unwarranted deductions of facts or legal conclusions masquerading as facts will

not prevent dismissal.” Oxford Asset Mgmt., Ltd. v. Jaharis, 297 F.3d 1182, 1188

(11th Cir. 2002). Pro se pleadings are liberally construed and held to less

stringent standards than those drafted by lawyers but must still suggest some

factual basis for a claim. Jones v. Fla. Parole Comm’n, 787 F.3d 1105, 1107 (11th

Cir. 2015). And “[a] copy of a written instrument that is an exhibit to a pleading is

a part of the pleading for all purposes.” Fed. R. Civ. P. 10(c).

      To prevail on a civil rights action under § 1983, “a plaintiff must show that

he or she was deprived of a federal right by a person acting under color of state

law.” Griffin v. City of Opa-Locka, 261 F.3d 1295, 1303 (11th Cir. 2001). The

Fourth Amendment protects individuals from unreasonable searches and

seizures. Terry v. Ohio, 392 U.S. 1, 9 (1968).

      “A warrantless arrest without probable cause violates the Fourth

Amendment and forms a basis for a section 1983 claim,” Ortega v. Christian, 85
F.3d 1521, 1525 (11th Cir. 1996), but there can be no claim for false arrest without

an arrest, Shaw v. City of Selma, 884 F.3d 1093, 1101 (11th Cir. 2018).




                                          3
               Case: 19-13554     Date Filed: 06/12/2020   Page: 4 of 9



      A traffic stop is considered a seizure subject to the protections of the Fourth

Amendment. United States v. Purcell, 236 F.3d 1274, 1277 (11th Cir. 2001). A

decision to stop a vehicle is reasonable under the Fourth Amendment when an

officer has probable cause to believe that a traffic violation occurred. Whren v.

United States, 517 U.S. 806, 810 (1996). Probable cause is a “reasonable ground

for belief of guilt, supported by less than prima facie proof but more than mere

suspicion.” United States v. $242,484.00, 389 F.3d 1149, 1160 (11th Cir. 2004).

This standard is met when an officer personally observes a traffic infraction.

See United States v. Harris, 526 F.3d 1334, 1337–38 (11th Cir. 2008) (per curiam).

      A warrantless search of an automobile is constitutional if (1) the automobile

is readily mobile and (2) there is probable cause to believe that it contains

contraband or evidence of a crime. United States v. Lanzon, 639 F.3d 1293, 1299–

1300 (11th Cir. 2011). The first prong is satisfied if the car is operational. United

States v. Watts, 329 F.3d 1282, 1286 (11th Cir. 2003) (per curiam). As for the

second prong, probable cause to search a vehicle “exists when under the totality of

the circumstances, there is a fair probability that contraband or evidence of a crime

will be found in the vehicle.” United States v. Lindsey, 482 F.3d 1285, 1293 (11th

Cir. 2007). This standard is met when an officer detects the smell of marijuana.

United States v. Lueck, 678 F.2d 895, 903 (11th Cir. 1982), abrogation on other

grounds recognized by United States v. Phillips, 812 F.2d 1355 (11th Cir. 1987)


                                           4
               Case: 19-13554     Date Filed: 06/12/2020    Page: 5 of 9



(per curiam). In addition to searching the vehicle, officers conducting a traffic stop

may “take such steps as are reasonably necessary to protect their personal safety,”

including conducting a protective search of the driver. Purcell, 236 F.3d at 1277

(alteration accepted).

      A warrantless seizure of personal property in plain view is permissible under

the Fourth Amendment where officers have probable cause to believe that the

property is contraband. See United States v. Smith, 459 F.3d 1276, 1290 (11th Cir.

2006). The government can establish probable cause for the seizure of property by

showing that the property was related to “some illegal drug transaction.”

$242,484.00, 389 F.3d at 1160. In considering the evidence that funds were

related to a drug transaction, we employ “a common sense view to the realities of

normal life applied to the totality of the circumstances.” Id. The sheer quantity of

cash, although a significant fact, is not sufficient on its own to establish probable

cause to believe money was related to a drug transaction. Id. at 1161.

      The district court did not err by dismissing Adams’s claims for unlawful

arrest and unlawful stop. First, he was not arrested, and second, he alleged, and

did not dispute, that the officers stopped him based on a traffic violation—failing

to use his turn signal. See O.C.G.A. § 40-6-123(b) (“A signal of intention to turn

right or left or change lanes when required shall be given continuously for a time

sufficient to alert the driver of a vehicle proceeding from the rear in the same


                                           5
                Case: 19-13554    Date Filed: 06/12/2020     Page: 6 of 9



direction or a driver of a vehicle approaching from the opposite direction.”). The

district court also did not err by dismissing Adams’s claim for unlawful search of

his vehicle as he alleged the officers stated that they searched his car because they

smelled marijuana, which established probable cause for the search.

      But the district court did err by dismissing Adams’s claim for unlawful

seizure of his personal property during the stop because it did not specifically

address whether there was probable cause for the seizure. In other words, the

district court made no determination about whether the alleged facts supported that

the officers had probable cause to believe the seized money was contraband—e.g.,

related to a drug transaction. As this determination requires a fact-specific inquiry

governed by the totality of the circumstances, we will remand to the district court

to address in the first instance whether Adams stated a claim for unlawful seizure

under § 1983.

                                           II.

      “We review a district court’s decision to deny leave to amend for an abuse

of discretion,” Woldeab v. Dekalb Cty. Bd. of Educ., 885 F.3d 1289, 1291 (11th

Cir. 2018), but we review de novo the underlying legal conclusion that amendment

to the complaint would be futile, Corsello v. Lincare, Inc., 428 F.3d 1008, 1012

(11th Cir. 2005) (per curiam). We review de novo a district court’s determination

that it lacks subject matter jurisdiction over a plaintiff’s claims due to the


                                           6
               Case: 19-13554     Date Filed: 06/12/2020    Page: 7 of 9



Rooker-Feldman doctrine. See Goodman ex rel. Goodman v. Sipos, 259 F.3d 1327,

1331 (11th Cir. 2001).

      Generally, the district court abuses its discretion if it does not provide a pro

se plaintiff at least one opportunity to amend his complaint before dismissing it

with prejudice, unless doing so would be futile because a more carefully crafted

complaint would still not be able to state a claim. See Woldeab, 885 F.3d at 1291–

92. Under the Rooker-Feldman doctrine, federal district courts and courts of

appeals lack subject matter jurisdiction “over certain matters related to previous

state court litigation.” Goodman, 259 F.3d at 1332. The Rooker-Feldman doctrine

“extends not only to constitutional claims presented or adjudicated by a state court,

but also to [federal] claims that are ‘inextricably intertwined’ with a state court

judgment.” Siegel v. LePore, 234 F.3d 1163, 1172 (11th Cir. 2000) (en banc) (per

curiam). “A federal claim is inextricably intertwined with a state court judgment if

the federal claim succeeds only to the extent that the state court wrongly decided

the issues before it.” Id. (internal quotation mark omitted).

      The Supreme Court has clarified that the Rooker-Feldman doctrine is

confined to cases that are “brought by state-court losers complaining of injuries

caused by state-court judgments rendered before the district court proceedings

commenced and inviting district court review and rejection of those judgments.”

Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005)


                                           7
               Case: 19-13554     Date Filed: 06/12/2020    Page: 8 of 9



(emphasis added). Rooker and Feldman do not support the idea that properly

invoked concurrent jurisdiction vanishes when a state court reaches judgment on

the same question while the case is still under review in federal court. Id. at 292.

“Disposition of the federal action, once the state-court adjudication is complete,

would be governed by preclusion law.” Id. at 293. Thus, “the relevant inquiry [for

applying the Rooker-Feldman doctrine] is whether the state court proceedings have

ended” before the federal action was filed. Nicholson v. Shafe, 558 F.3d 1266,

1277 (11th Cir. 2009); see Lozman v. City of Riviera Beach, 713 F.3d 1066, 1072

(11th Cir. 2013) (noting Rooker-Feldman doctrine would only apply if state court

proceedings ended before commencement of the plaintiff’s federal case).

      And under Federal Rule of Civil Procedure 15(c)(1), “[a]n amendment to a

pleading relates back to the date of the original pleading when . . . the amendment

asserts a claim or defense that arose out of the conduct, transaction, or occurrence

set out—or attempted to be set out—in the original pleading.”

        Here, the district court erred by concluding that amendment would be futile

because it would be barred from review under the Rooker-Feldman doctrine. As

the district court noted, the state civil forfeiture proceeding had not concluded

when Adams filed his initial complaint. Because any amended complaint based on

the same facts could relate back to the date of the filing of the initial complaint, the

Rooker-Feldman doctrine would not apply to Adams’s amended complaint.


                                           8
              Case: 19-13554     Date Filed: 06/12/2020   Page: 9 of 9



                                        III.

      For the reasons stated above, we affirm the district court’s dismissal of

Adams’s claims for unlawful stop and search. We vacate the dismissal of Adams’s

unlawful seizure claim and remand to the district court for proceedings consistent

with this opinion.

      AFFIRMED IN PART; VACATED AND REMANDED IN PART.




                                         9